DETAILED ACTION
Application 15/574022, “ELECTRICITY STORAGE DEVICE”, is the national stage entry of a PCT application filed on 6/14/16 and claims priority from a foreign application filed on 7/7/15. 
This Office Action on the merits is in response to claims as filed on 2/17/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The originally filed specification does not describe an inventive “hybrid capacitor”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-12, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hojo (JP 2014-175211), Ogihara (US 2013/0136972), Honda (US 2016/0336593) and Okuno (US 2016/0111228).
Regarding independent claims 1, 18 and 21,  and dependent claims 2-3 and 14, Hojo teaches an electricity storage device (Figure 1) comprising: a negative electrode (item 22; paragraphs [0020, 0040]); a positive electrode (item 21; paragraphs [0020, 0040]) that provides electric double-layer capacity; and a nonaqueous electrolyte solution (paragraphs [0007, 0039, 0056, 0107]) provided between the negative electrode and the positive electrode, the nonaqueous electrolyte solution containing an alkali metal salt (“support salt… lithium salt”, paragraph [0056]; “lithium hexafluorophosphate”, paragraph [0107]). 

Each independent claim further requires that the negative electrode has a layered structure comprising multiple organic backbone layers and multiple metal element layers repeatedly, the organic backbone layers containing an aromatic compound having an aromatic ring structure without a carbonyl group, the aromatic compound being in the form of dicarboxylate anions and including one or more structure selected from structural formulas (3), (4), and (5), and an alkali metal element layers containing an alkali metal element coordinated with oxygen in the dicarboxylate anions to form a backbone, and wherein the layered structure includes lithium 2,6-naphthalenedicarboxylate [the form of claimed formula (5) wherein m=0].  
Claim 2 further requires that the layered due to pi-electron interaction of the aromatic compound and has a monoclinic crystal structure belonging to space group P21/c.  
Claim 3 further requires that the structure is tetracoordinated as illustrated in claim 3.  
Claim 14 further requires that each pair of organic backbone layers are interposed with alkali metal element layers.

These features of the negative electrode are not expressly taught by Hojo.

However, in the electricity storage device art, Ogihara teaches a negative electrode material including the above recited features to which Hojo is deficient (see Ohihara at Figure 1; abstract; “The aromatic compound contained in the organic backbone layers preferably has the two carboxylic acid anions of the dicarboxylic acid anion bonded to diagonally opposite positions of the aromatic ring structures. This facilitates formation of the layered structure of the organic backbone layers and the alkali metal element layers” at paragraph [0043]).  
Ogihara further teaches the substituted electrode material having an organic backbone layer compounds described by structural formulas (3), (4), or (5) (see paragraph [0043]).  Ogihara further teaches the structure including lithium 2,6-naphthalenedicarboxylate (paragraphs [0043; 0049; 0066]).
Ogihara further teaches that the use of such an electrode structure leads to improved properties such as increased power, capacity, cycle life and desirable charging properties (paragraphs [0002-0003, 0013]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the negative electrode material of Ogihara for the negative electrode material of Hojo which has the claimed structure and characteristics for the benefit of providing a negative electrode material having desirable power, capacity, cycle and charging properties.  Moreover, such a modification merely requires simple substitution of known similar electrode materials to yield predictable results; therefore, a simple substitution rationale for obviousness also exists.

Each independent claim further requires that the area density of the layered structure is 4 mg/cm2 or more or 8 mg/cm2 or less, which is not expressly taught by Hojo or Ogihara.
However, in the electricity storage device art, Honda teaches that the weight per unit area [area density] of a negative active material layer is a result-effective variable to be optimized by balancing competing factors such capacity, rate property, and cycle property (paragraph [0094]).  Honda further teaches that a preferable area density of a negative electrode active material is 4 to 11 mg/cm2 (paragraph [0094]) and teaches values within the claimed range such as 7.57 mg/cm2 at paragraph [0216] (see also Table 2).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the area density of the active material in the layered structure for the benefit of attaining the best performing negative electrode as taught by Honda.  As described in MPEP 2144.05, the optimization of a known result-effective variable is prima facie obviousness absent a showing of unexpected results.  
It is noted that Ogihara teaches the active material comprising, for example, 60% of the active material layer (paragraph [0068]); if the active material is set as 60% of the active material layer, then the area density of the active material itself still lies within the claimed range.  

Further regarding independent claim 1 and regarding dependent claim 9, Hojo does not appear to teach wherein the positive electrode contains activated carbon having a specific surface area of 1,000 m2/g or more, or more narrowly 2,000 m2/g or more as in claim 9.
In the electricity storage device art, Okuno teaches wherein the positive electrode contains activated carbon having a specific surface area of a value over 2,000 m2/g for the benefit of increasing capacitance of the device (paragraphs [0061-0063]; see also 2,300 m2/g at paragraph [0078]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the storage device such that the positive electrode contains activated carbon having a specific surface area of 2,000 m2/g or more for the benefit of increasing capacitance of the device as taught by Okuno.  It is noted that the preferred specific surface area range disclosed by Okuno at paragraph [0063] overlaps the claimed range, thus a prima facie case of obviousness exists as described in MPEP 2144.05.

Further regarding independent claim 18 and regarding dependent claims 10 and 12, Hojo further teaches the negative electrode optionally including a styrene-butadiene copolymer (paragraph [0048]) and a conductive material (paragraph [0051]), but does not appear to teach the negative electrode including carboxymethyl cellulose or polyvinyl alcohol, and does not appear to teach these components being included at the claimed concentrations. 
In the battery art, Okuno teaches that a negative electrode may include carboxymethyl cellulose, polyvinyl alcohol, or styrene butadiene rubber at 0.5 to 10 parts by mass (paragraph [0058]) and may include a conductive aid at 0.1 to 10 parts by mass (paragraph [0059]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include these components at the described concentrations for the benefit of providing the electrode with adequate cohesion (due to the binder) and adequate conductivity (due to the conductive additive) as taught by Okuno.  It is noted that the preferred preferred concentration ranges of these components disclosed by Okuno overlaps the claimed range, thus a prima facie case of obviousness exists as described in MPEP 2144.05. Additionally, it is noted that the requirement that the mixture contains 8% or less by mass of styrene-butadiene copolymer allows inclusion of 0% of the styrene-butadiene copolymer.  

Further regarding independent claim 21 and dependent claim 7, Hojo does not appear to teach wherein a capacity ratio (B/A) of electric capacity B (mAh) of the negative electrode to electric capacity A (mAh) of the positive electrode is 6 or more.
In the electricity storage device art, Okuno teaches wherein a capacity ratio of electric capacity B (mAh) of the negative electrode to electric capacity A (mAh) of the positive electrode, i.e., B/A, is 6 or more in a voltage range in which charge and discharge are performed (Table 1-3).  Okuno further teaches that configuration of the storage device in this manner facilitates pre-doping with lithium leading to increased capacitance or voltage (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the storage device to have a B/A ratio of 6 or more for the benefit of facilitating pre-doping with lithium leading to increased capacitance or voltage as taught by Hojo.  It is noted that the preferred B/A range disclosed by Okuno at paragraph [0018] overlaps the claimed range, thus a prima facie case of obviousness exists as described in MPEP 2144.05.

Regarding claims 6 and 14, Hojo does not expressly teach the features of dependent claims 6 and 14.
However, regarding claim 6, Ogihara further teaches the negative electrode material being formed by pre-doping the negative electrode with an alkali metal ion (“initial absorption”, paragraph [0048]; paragraph [0077]).  Regarding claim 14, Ogihara also teaches the negative electrode material including the claimed structure of alkali metal element layers interposed between organic backbone layers (see Figure 1).  
Accordingly, the features of these dependent claims are obvious over the combination of Hojo and Ohihara because the Ogihara negative electrode material having the claimed structure is taught to be a desirable negative electrode material for the previously given rationale.

Regarding claim 17, Hojo, Ogihara and Honda remain as applied to claim 1.  Claim 1 requires that the layered structure of the negative electrode is “a layered structure comprising of multiple organic backbone layers and multiple alkali metal element layers…”, whereas claim 17 utilized the transitional term “consists of” instead of “comprising”, thereby excluding non-named constituents from the layered structure of the negative electrode.  
However, the negative electrode material of Ogihara utilized by substitution in the rejection of claim 1 appears to possess a layered structure which is the same or substantially the same as the negative electrode material described in claim 1, without further including any essential unnamed constituents.  Moreover, it has been held that the omission of an element is prima facie obvious when the element is not desired or required (MPEP 2144.04 II).  
Accordingly, the invention of claim 17 is found to be obvious over the combination of Hojo, Ogihara and Honda for the same reasons as described in the rejection of claim 1, notwithstanding the use of the transitional term “consisting” to describe the layered structure of the negative electrode.  It is noted that the “consisting of” modification of claim 17 applies only to the layered structure of the negative electrode.  

Regarding dependent claim 19, the cited art remains as applied to claim 18.  The features of this dependent claim are taught by the cited art as previously described in the rejection of claim 7.

Regarding dependent claim 20, the cited art remains as applied to claim 18.  The features of this dependent claim are taught by the cited art as previously described in the rejection of claim 9.

Regarding dependent claim 22, the cited art remains as applied to claim 21.  The features of this dependent claim are taught by the cited art as previously described in the rejection of claim 9.

Regarding dependent claim 23, the cited art remains as applied to claim 21.  The features of this dependent claim are taught by the cited art as previously described in the rejection of independent claim 10.

Regarding dependent claim 24, the cited art remains as applied to claim 21.  The features of this dependent claim are taught by the cited art as previously described in the rejection of independent claim 12.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hojo (JP 2014-175211), Ogihara (US 2013/0136972), Honda (US 2016/0336593), Okuno (US 2016/0111228) and Ku (US 2012/0208092).  
Regarding dependent claim 25-27, the cited art remains as applied to claim 1, 18 or 21.  
Hojo further teaches that regarding the electrochemical storage device, “the present embodiment can be realized as various primary batteries, secondary batteries, and capacitors other than the lithium secondary battery described above with reference to FIGS. 2 and 2. The capacitor may be configured using an electrode using the electrode active material of the 1 embodiment and a counter electrode including activated carbon” but does not expressly teach the capacitor as a hybrid capacitor.  
In the electrochemical storage device art, Ku teaches that hybrid capacitors are being developed in order to provide higher output and longer life compared with lithium secondary battery (paragraphs [0010-0011]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the electricity storage device of Hojo as a hybrid capacitor for the benefit of achieving desirable or superior properties as taught by Ku.  
 
Response to Arguments
Applicant’s arguments filed on 2/17/22 are the same arguments presented in the 12/16/21 remarks and responded to in the 1/24/22 Advisory Action.  The arguments regarding new claims or substantial amendments are moot in view of the new ground(s) of rejection necessitated by amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 571-272-1398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723